 R-W SERVICE SYSTEM, INC.659R-W Service System,Inc.andWilliamKusley. Case13-CA-10291October 8, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn May 18, 1971, Trial Examiner Wellington A.Gillis issued hisDecision in the above-entitledproceeding, finding that the Respondent has notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Examin-er'sDecision. Thereafter, the General Counsel filedexceptions and a supporting brief to the TrialExaminer's Decision as well as a motion to remandfor further proceedings, and Respondent filed a replybrief to the General Counsel's exceptions and motionto remand.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.IThe General Counsel excepts to the Trial Examiner's refusal to admitinto evidence certain tape recordings and the denial of the GeneralCounsel's offer of proof concerning the contents of the tapes The GeneralCounsel waited until after he had presented his case-in-chief and after theRespondent had presented its defense and its witnesses had been excusedto offer the tape recordings The evidence was offered solely to corroboratethe testimony of the General Counsel's principal witnesses and not inrebuttalof testimony given by witnesses for Respondent in thesecircumstances, we find that the Trial Examiner did not commit error andhis ruling is accordingly affirmedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case wastried before me on March 8 and 9, 1971, at Chicago,Illinois, and is based on a charge filed on December 29,1970, as amended on January 25, 1971, by William Kusley,an individual; upon the complaint issued on January 28,1971,by the General Counsel for the National LaborRelations Board, hereinafter referred to as the Board,against R-W Service System, Inc., hereinafter referred to astheRespondent or the Company, alleging violations ofSection 8(a)(1), (3) and (4) and Section 2(6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136),and upon an answer timely filed by the Respondentdenying the commission of any unfair labor practices.'At the hearing, all parties were represented by counsel,and were afforded full opportunity to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, and to engage in oral argument. Subsequent to theclose of hearing, timely briefs were filed by counsel for theGeneral Counsel and for the Respondent.2Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobability of the testimony"(Universal Camera Corp. v.N.L.R.B.,340 U.S. 474-496), I make the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, is a motorcarrierand trucking concern maintaining a place ofbusiness and truck terminals at various locations in theStates of Ohio, Michigan, Indiana, and Illinois, where it hasengaged in the business of providing interstate transporta-tion services to various points in these States. During thecalendar year 1970 the Respondent furnished interstatetransportation services for which it received in excess of$100 million of which sum it received in excess of $50,000for services which involved the movement of goods ininterstate commerce directly from its Gary, Indiana, truckterminal at 4075 East 15th Place, the only facility involvedin this proceeding, to locations in States of the UnitedStates other than the State of Indiana. The parties admit,and I find, that the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.li.THE ALLEGED UNFAIR LABOR PRACTICESA.Issues1.Whether, on December 8, 1970, the Respondentinterrogated employee applicant William Kusley concern-iThe complaint was amended at the hearing to include the 8(a)(3)allegationand to delete that portion of the 8(a)(1) allegations whichasserted themaintenance of an employment application form whichinterrogates employee applicants concerning past concerted activities2Subsequent to the filing of briefs in this matter, the General Counselfiled a motion to strike certain portions of the Respondent's brief as notbeing supported by the recordWith one exception, the Respondent in itsletter ofMarch 31, 1971, has admitted as in error the portions of its briefobjected to by the General Counsel, specifically all matters containedtherein relating to Kusley and his alleged association with the FraternalAssociation of Steel Haulers General Counsel's motion to strike portionsof brief filed by counsel for Respondent is hereby granted193 NLRB No. 100 660DECISIONSOF NATIONALLABOR RELATIONS BOARDing his former strike activities in violation of Section 8(a)(1)of the Act.2.Whether,on and since December 8, 1970, theRespondent refused to hire William Kusley because of hishaving engaged in 1967 strike activities while employed byanother employer,in violation of Section 8(a)(3) of the Act.3.Whether,in refusing to hire said William Kusleyduring this period,the Respondent did so because Kusleyseveral years earlier had filed a charge against anotheremployer and had given testimony under the Act, inviolation of Section 8(a)(4) of the Act.B.FactsWilliam Kusley,the sole alleged discriminatee in thisproceeding,is a truckdriver and owner-operator of a tractorand trailer.As such,he leases his services,with or withoutequipment,to truck lines, either on a long-term lease, goodfor 1 year or more, or on a term or trip lease basis,applicable to one trip.From 1957 to 1967 Kusley operatedunder a long-term lease with Yellow Transit Company outofGary, Indiana. Between 1967 and December 1970,Kusley's employment was limited to trip leasing for severalcompanies.On December 6, 1970,Kusley noticed an ad in the GaryPostTribune "HelpWanted"section stating"brokerswanted-freight or steel 938-9295."About 2.30 p.m.Kusley drove to an old friend's house, Joe Vainer,a retiredsteelworker,tellinghim that he planned to call thetelephone number in the paper and that he wanted someoneto listen in as a witness.Vainer agreed, and Kusley, whohad brought a small tape recorder with him, placed therecorder to the ear piece of the telephone Kusley dialed thenumber with Vainer listening close to the ear piece, and,when a lady answered with, "This is R-W Truck Lines,"Kusley alluded to the newspaper ad and asked her"iftheywere still hiring trucks and drivers."She replied in theaffirmative and shortly a man came on,saying "This is BobConway." According to Kusley's testimony,he askedConway, terminal manager for the Respondent's Gary,Indiana, operation,if they were still hiring trucks. Conwayallegedly replied "There is no problem. ..we will leaseyour truck and driver and myself as the driver."Conwaythen asked Kusley what kind of equipment he had, and wastold that he owned a tandem tractor and tandem trailer.Conway, upon learning that Kusley's trailer was only 34feet,toldKusley he could not use the trailer but that theCompany had trailers he could use. According to Kusley,Conway told him that he would put him to workimmediately. Kusley said that would be fine, that he wouldcome down to the terminal and talk with him.Vainer corroborated Kusley's version of this telephoneconversation only as to the preliminaries and the fact thatConway indicated that the Company was hiring men andequipment. The remainder of Kusley's testimony as toConway putting him to work and "there being no problem"was not mentioned by Vainer in his testimony. Conwaytestified that he told Kusley to come over, but denied tellinghim he was hired.Icredit Conway'sdenial of Kusley'suncorroborated testimony in this regard,and find that nosuch commitment was made by Conway during thistelephone conversation.3Kusley, accompanied by Vainer and armed with his taperecorder,drove over to the Respondent'sGary terminal atEast 15th Avenue,arriving about 2:45 p.m. Kusley placedthe recorder under his coat,the microphone in his pocket,turned it on, and walked into the office.While walking in,Kusley told Vainer that if there were any question raised astowhy he was with him, they would say that he (Vainer)was going to finance Kusley's purchase of a 40-foot trailer.Kusley asked for Conway.The latter introduced himselfand, without stating his name, Kusley alluded to theirrecent telephone conversation.Kusley then said, "Well, Iam here. I want to go to work.Iwant to lease my tractorand I want to go to work for you people pulling yourtrailer."Conway allegedly replied that that was fine, thattherewas no problem,that he would put him to workimmediately, that they had a lot of company trailers, andthatR-W Truck Lines operated in Indiana, Michigan,Ohio, and Illinois.At that point, Conway received a telephone call,overheard by Kusley and Vainer. Based on Conway's partof the conversation,Conway indicated that he was hiringtrucks and learned that the following day somebody wouldbe bringing Indiana stickers and "the necessary papers andpermits."After the telephone conversation,Kusley asked Conwaywhat percentage the Company paid,and was told that R-Wpaid 75 percent if Kusley used his tractor and trailer and ifKusley pulled the company trailer it would be 62 percent.Kusley testified that Conway said"there was no problem sofar as putting me to work. . .that I could go to worktomorrow, they had a lot of trailers.We will hire you. Noproblem." Kusley then asked about "these permits, if hehad any paper work on it." Conway replied that he did.Conway said that the Company paid the Indiana stickers,theMichigan Public Service Commission stickers,and allthe toll fees,that R-W would take 50 percent of the cost ofthe permits out of his pay and that if he were to remain withthe Company for I year he would be reimbursed the 50percent.Kusley said that that was fine,and Conway repliedthat R-W would pay the $50 fee for the Michigan PublicService sticker.According to Kusley, Conway again mentioned that hehad a lot of trailers and that Kusley could go to work, that"there is no problem." Conway said that he would call aman in Detroit and see when he was coming down.Conwayproceeded to dial a number, during which time, in reply toVajner'squestion,Conway identified himself as theterminal manager,and allegedly asserted that"he did thehiring and everything."When the telephone connection was made, Conway saidinto the telephone, "I have got the man right here,he wantsto pull the R-W 3 trailer." Conway, on the telephone, saidthat the trailer was in Chicago and also stated that therewere two other men coming in the next day to pullcompany trailers. This concluded the telephone conversa-3Apart from other factors concerning Kusley's credibility, hereinafterother things,is, inmy opinion,totally unrealistic and defies all aspects ofnoted, that a terminal manager would agree on the telephone to employ asound business senseperson for this type of work without even inquiring as to his name, among R-W SERVICE SYSTEM, INC.661tion, and Conway allegedly told Kusley to come in thefollowing morning around 10 or 10:30 a.m., "there is noproblem, you can go to work tomorrow Bring your tractordown. You are working." Conway told Kusley that hewould send him to Chicago with his own tractor to pick upthe R-W 3 trailer. With that Kusley and Vainer left.Vainer corroboratedKusley's testimony as to thisconversation, almost word for word as a matter of fact.Vainer added that Conway said that he had some stickersand the permits coming in from Michigan the followingmorning, and also, alluding to Kusley's picking up the R-W3 trailer in Chicago, that when Kusley got to Michigan "hecould take his physical from there." Vajner's testimony didnot include Kusley's assertion that Conway stated duringthe conversation that he did the hiring.With respect to this conversation at the terminal, Conwaytestified that he talked briefly with Kusley concerningarrangements made with drivers as to percentage, paymentof permits and licenses, and the Michigan Public Servicecharge, but told him to come back the following morning toprocess an application. Conway admitted telling Kusleythat the Company had a R-W 3 trailer in Chicago at thetime, but denied telling Kusley that he could go after it, anddenied at any time telling Kusley that he was hiredNotwithstanding an attempted corroboration of Kusley'sversion of the incident by his close friend, Vainer, based onmy appraisal of Kusley and Vainer while testifying,including the fact that they both admitted agreeingbeforehand to lie to Conway if the occasion required it, Idust do not believe their testimony as to the crucial aspectsof this conversation with Conway. Again, it is inconceiva-ble to me that the terminal manager, whose absoluteauthority as to hiring without clearance appears to be indoubt, would commit the Company to hiring a man on thespot without first knowing his name, securing an applica-tion form, or having any information on him, as testified toby Kusley and Vajner. I find that Conway's discussion withKusley on this occasion was confined to matters relating tocompany employment of truckers generally.The following morning, December 8, with his taperecorder but without Vainer, Kusley reported to the R-Wterminal and asked for Bob Conway. Conway took KusleytoDallas Hall, Respondent's safety supervisor, and toldhim to talk with Hall The two then walked over to a smalloffice,where, for the first time, Kusley made known hisidentity and introduced himself as William Kusley fromHobart. With Kusley's concealed recorder turned on, Hallasked Kusley if he had filled out an employee application.Upon ascertaining from Kusley that he had not, Hall gavehim one and requested that he go to the drivers room andfill it out. According to Kusley, while he was in the processof filling it out, Hall appeared in the doorway. Kusley askedhim if he still wanted him to go to Chicago to pick up thetrailer "or what do you want me to do'" Hall replied that hedid not know what Conway wanted to do with him.Upon finishing his application, Kusley took it back toHallo and sat down. In looking over the application and inobvious reference to question number 14,5 Hall askedKusley, "How active were you in the strike in 1967?"Kusley testified that he had no alternative but to tell Hallthat he "was very active in the strike," detailing the fact that"I tried to help the truckers. The companies were unhappyabout it. The Teamsters were unhappy about it. As a resultof it I was fired or terminated in 1968 dust after the strikeand I filed unfair labor charges against Yellow Transit."Hall, at some point, told Kusley he wanted to look over theapplication, suggesting that Kusley leave the drivers room.After waiting some 10 or 15 minutes, Hall came out andtoldKusley that he wanted to go outside and inspectKusley's tractor. According to Kusley, Hall walked aroundthe tractor, but did not inspect it. Hall told Kusley that untilhe had a Public Service Sticker he could not let him run onthe road. Hall said that he would look over Kusley'sapplication, would check his driving and his employmentrecord, and would call him in several days.As to this interview, Hall, who, as safety supervisor for allof Respondent's operations assists in hiring of equipment,testified that, pursuant to his telephone conversation withConway on December 7 concerning several employeeapplicants, he arrived in Gary on December 8 and talkedwith them. Hall, in reviewing Kusley's application withhim, and noticing the discharge from previous employmentand Kusley's answer "active in strike," admitted that heasked him about it. Hall, although not recalling, did notdeny asking him how active he was in the strike, but diddeny asking Kusley whether Yellow Transit was pretty madabout the strike or asking Kusley about what happened tohis unfair labor practice situation. Hall asked additionalquestions relative to his application, one concerning his nothaving had a permanent employer for 3 years, to whichKusley replied that he had been trip leasing for 3 years.Hall credibly denied that Kusley mentioned anything tohim about there being a R-W 3 trailer in Chicago. Hall wasnot asked and did not testify concerning inspectingKusley's trailer on this occasion or telling Kusley he couldnot drive until he had a Public Service sticker .6Hall,after talkingwithKusley and the other twoapplicants, called Richard Coppens in Detroit. Hall toldCoppens, who is Respondent's manager of driver personneland equipment, that he had three applicants, that two werenormal in his opinion, but that the third was doubtful as theapplicant had 3 years of trip leasing. Coppens told himdefinitely to hold off on the third, and to bring theapplication back to him in Detroit.According to Kusley, a week later, on December 15, withhisbuddy, Vajner, again listening in on an extensiontelephone and with his tape recorder in working order,Kusley telephoned the R-W Truck Lines. When a personanswered, identifying herself as Carol, Kusley identifiedhimself as Kusley, telling her he was supposed to go to workfor them and asking her whether they had received theIndiana Public Service Stickers yet. Complying with her4The transcript initially indicates that Kusley gave it to Conway, but itdischarged from any employment, Kusley had answeredin the affirmative,isclear from the remainder of the transcript that he meant Hall As asetting forth in the space reserved for an explanation, "Steelhaulersmatter of fact, but for the initial contact, Conway was to have nostrike-active in strike"conversation with Kusley on this date6 I credit Hall as to this incident I also find that Hall's inquiry wasS In reply to question 14 as to whether the applicant had ever beenlimited to the one questionconcerninghow active Kusley wasin the strike 662DECISIONS OF NATIONAL LABORRELATIONS BOARDsuggestion that he hold the phone, a minute or so later shecame back on, stating to Kusley that they had not receivedthe stickers, and suggesting that he call back in a couple ofdays.?Subsequently,onDecember 21, again taping theconversation,Kusley called R-W Truck Lines, this timewith Conway answering. Kusley asked Conway if he hadthe Public Service Stickers, telling him that he had a familyto support and that he wanted to go to work. Conway saidthat he had not received them yet. According to Kusley,Conway then volunteered the fact that he had just hired aman who is driving without an Indiana Public ServiceSticker with the understanding that the man would pay thefine (presumably if caught). Kusley said, "Well, it is illegalbut . . . I have got to support a family. . .," and suggestedthat he go to work with the same understanding. Conwayassertedly replied that he did not know, he would have totalk to Detroit about it, suggesting that Kusley call backabout 2 p.m. At the designated time, tape recorder and all,Kusley called again, getting hold of Conway, and askinghim "Have you got-what did you find out about thePublic Service Stickers?" Conway answered, "We are notgoing to employ you." In reply to Kusley's query, Conwaytold him that Mr. Coppens out of Detroit had looked overhis application and that "they kicked it back and that wasit."Conway confirmed Kusley's testimony concerning histelephone inquiry on December 21, but testified thatKusley asked if he had heard anything back on irisapplication. According to Conway, he then called CoppensinDetroit who told him that the Company could not hireKusley because of his trip leasing activities. When Kusleycalled again, Conway told him that he had talked withCoppens and that the Company had rejected him. Kusleydid not ask for and Conway did not volunteer Coppens'reason for rejection.8Analysis and ConclusionsThe General Counsel contends that Kusley applied foremployment, was told that he could have employment, and,upon finding out about his 1967 strike activities and hishaving filed unfair labor practices against a formeremployer, the Respondent refused his employment. TheRespondent asserts that Kusley was never promisedemployment and that he was denied employment solely onthe ground that for the 3 prior years he had had no regularemployment and had been engaged only in sporadic triplease arrangements.The strike activities of Kusley and his unfair laborpractice charges upon which the General Counselrelies aredetailed by Trial Examiner John Greggin hisdecisionadopted by the Board inYellow Transit Freight Lines et al,175 NLRB 672, 673-674. Specifically, the General Counselrequested that judicial notice be taken of certain para-7VainercorroboratedKusley's testimony generally as to thisconversation except that Vainer testified that Carol said that she would callKusley back in a day or two8Conway testified that he did not believe he told Kusley that they hadput on a man without a sticker with the understanding that he would payhis own fines if caughtConwaywas not questioned concerning Kusley'sgraphs contained therein. The following is taken directlyfrom that portion of Judge Gregg's decision:William Kusley was in the employ of the Respondentsinceapproximately 1959.He hauled out of theRespondent'sGary, Indiana terminal to Michigan,deadheading back to Gary, Indiana his home base,hauling steel,steel coils,sheets and steel bars. Kusleyoperated a four-axle tractor and seven-axle tractorcalledMichigantrains,hauling exclusively for YellowTransit Freight Lines, the Respondent. The record isreplete with credible testimony indicating that Kusleywas a key figure in the concerted activities of the owner-operators, attending several meetings during the year1966with owner-operators of the Respondent inToledo, Ohio, Detroit, Gary, Indiana, and Chicago.Kusley testified that the meeting in Chicago wasattended by representatives from all the local unions,presidents, and business agents and that the purpose ofthesemeetings was to better working conditions... .The record indicates that Kusley was discharged by theRespondent onDecember 9, 1966, and that hesubsequently filed a charge with the Board in Case13-CA-7686. His reinstatement with the Respondentwas effected through the grievance procedure and aSettlement Agreement was executed by the parties andapproved by the Board.Kusley testified additionally to a meeting in 1967with Respondent company officials, including Mr. DaleMerriman and Mr. Whitchurch, where Kusley was thespokesman for the drivers and the discussion centeredonminimum loads, better terminal facilities, betterhotels, relief from the steel addendum, and payment oftheCompany of the highway use tax. According toKusley, during the summer of 1967, the owner-operatordrivers picketed Local Union 142 over the matter of thealleged failure of Local 142 to cooperate with them.Kusley testified that he tried on many occasions tocontact the Union but could get no cooperation, so inAugust 1967, he organized a strike. According toKusley, he and Jim Levitt put out posters calling for ageneral strike,which started at Gary, Indiana andextended directly to an 8 statearea,and indirectlyperhaps a 20 state area involving possibly 20,000 men.There is no question on this record but that Kusley wasa key figure and active in concerted activity for thepurpose of collective bargaining or other mutual aid orprotection.While, on the instant record, Kusley "assumed" that hewas well known to everybody in the trucking businessbecause of his involvement in the 1967 industrywide strikewhich resultedin an agreementtowhich R-W ServiceSystem was one of some 600 signatories, there is no directevidence that any of the Respondent's officials ever heardofhim prior to receiving his application. That his"reputation" of 3 years earlier had followed him to theRespondent's operations on December 8 is questionable. Itrequest that he be permitted to assume such responsibility.While "stickers"may have been discussed during this conversation, I find that the realconcern on this occasion was Kusley's employment application, and thatthe facts of the matter are more accurately reflected in the testimony ofConway R-W SERVICE SYSTEM, INC663ison this date, December 8, as I understand GeneralCounsel's primary position, that the Respondent, afterindicating to Kusley that he had a job, suddenly decidednot to hire him Kusley never introduced himself toConway so the latter would not have known his name. Hallhad been in Viet Nam during the period of Kusley's 1967activities, and therefore, it is doubtful that Hall would haveknown of Kusley's reputation, if such he had. When Halltelephoned Conway in Detroit on this date concerning thethreejob applicants, no names were mentioned. According-ly,Coppens, in directing that the application with the 3-year employment gap be held and brought to Detroit, wasnot aware of whose application he was holding up.Therefore,onDecember 8, when the Respondentallegedly became unlawfully motivated against Kusley,such motivation would have to have been derived fromKusley's interview reply to Hall rather than from hisgeneralreputationApart from the legal issue raised byHall's sole question of Kusley on this occasion, theinformation supplied by Kusley is in no way commensuratewith the detailed personal involvement upon which Kusleyasserts his general reputation. Thus, his answer to Hall wasthat he "was very active in the strike," and that "I tried tohelp the truckers. The Companies were unhappy about it.The Teamsters were unhappy about it. As a result of it Iwas fired or terminated in 1968 just after the strike and Ifiled unfair labor charges against Yellow Transit." Kusley'sanswer to Hall not only does not reveal the extent of hisparticipation or leadership in the strike, but, except for thecharges, such information conceivably could have beensupplied by any one of the 20,000 participants in the 1967industry strikeWhile this knowledge, particularly that relating to thefiling of charges, undoubtedly could have an adverse effectupon the employment decision of an employer with ahistory of union antagonism, such is not the case here. Therecord herein is void of evidence revealing antiunionanimus on the part of the Respondent. The only incidentfrom which even a slight inference might be drawn is thatconcerning Hall's interview question of Kusley However,to properlyassessmotivation in this regard requires that thequestion be appraised in context. In reviewing Kusley'sapplication and raising a question here and there concern-ing an answer supplied by the applicant, Hall came acrossKusley's explanation for a prior discharge from employ-ment, said explanation being "Steelhaulers strike-active instrike." Hall posed his question in the language of Kusley'sanswer, "How active were you in the strike in 1967?" Halldid not follow this up with any other question but appearsto have gone on with the remainder of the application Itwould appear to me that, seeing this written answer, this,under the circumstances, could have been a natural thing todo-and to do it without either realizing the import of thequestion or truly seeking a definitive reply. Certainly,without a scintilla of additional evidence of union animuson the part of Hall, or anyone else in the Respondent'sorganization,an unlawful inference as to this one questionunder these circumstances is not warranted.The decision to not hire Kusley was made by Coppens inaccord with company policy to not employ applicantswhose immediate employmentis limitedto trip leasing. Therecord reveals that Respondent's policy concerning theemployment of new driversis, andhas been for many years,governed by Department of Transportation regulations andinsurancecompany standards.While in mostcases it isapparent on the face of the application that an applicant iswell qualified, permitting the Company to hire the manwith a reference check to follow, other applications raisedquestions requiring a check before hiring the applicant. Insome 10 percent of the cases it is apparent from the face ofthe application that the applicant is substandard. Under theCompany's policy of maintaining high standards for itsapplicant drivers, apart from an applicant's driving record,the Company looks to his recent employment experience.Trip leasors, such as Kusley had been for the past 3 years,are looked upon as risks, whose employment records aredifficult, if not impossibleat times,to check. Accordingly,theRespondent has adhered to its policy of not hiringdriver applicants whose most immediate employment hasbeen of this nature. Such was the case of Kusley.Notwithstanding efforts by the General Counsel to show tothe contrary, the record supports the Respondent's positionthat the Company had not deviated from such a policy, thatthe Company had at no time apparent hired a driver whoseimmediate employment over any period of time was limitedto trip leasing. Although Coppens, because admittedly theRespondent needed drivers, sought advice from JosephFarhat, Respondent's Director of Personnel and Safety, asto the possibility of making an exception in the case ofKusley, in view of the 3-year period involved it was decidedthat they could not deviate from company policy.Accordingly, I find that, in refusingKusley's employmentapplication, theRespondent was following establishedcompany policy. This, coupled with a lack of proof that theRespondent was discriminatorily motivated in adhering tosuch policy, compelsa finding,which I make, that theGeneral Counsel has failed to prove by a preponderance ofthe credible evidence that the Respondent unlawfullyrefused employment to Kusley in violation of Section8(a)(3) and (4) of the Act.While Hall's question to Kusley on December 8 duringhis review of Kusley's application as to "How active wereyou in the strike in 1967?" would, under most circum-stances,constituteunlawful interrogation violative ofSection 8(a)(1) of the Act, I find that in context here itwould constitute nothing more thana de minimisviolation.Accordingly, I find it unnecessary to determine whethersuch question was in contravention of the Act.9Upon the basis of the foregoing findings of fact, andupon the entire recordin this case, I make the following:9Carpet Man, inc,170 NLRB No 45, fn I 664DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent, R-W Service System,Inc., isengaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.TheRespondent has not engaged in any unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERItisrecommended that the complaint, herein, bedismissed in its entirety.